Citation Nr: 0204557	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  02-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia




THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $12,622.  



ATTORNEY FOR THE BOARD

K. Hudson, Counsel




REMAND

The veteran had active service from October 1917 to June 
1919.  He died in September 1980, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the Committee 
on Waivers and Compromises (COWC) of the Atlanta RO which 
denied the appellant's claim for waiver of recovery of an 
overpayment of death pension benefits in the calculated 
amount of $12,622.  

In her substantive appeal, the appellant checked the box on 
the form requesting a Board hearing to be held in Washington, 
D.C.  However, in April 2002 correspondence she indicated she 
wished to have a hearing before a member of the Board at the 
RO.  She also indicated she has moved to Florida and would 
like her Board hearing at the St. Petersburg RO.  The RO in 
Atlanta should make arrangements for a Board hearing at the 
St. Petersburg RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2001).

Accordingly, the case is remanded to the RO for the following 
action:

The RO should clarify whether the 
appellant wishes an in-person hearing 
before a Board member (i.e., Travel Board 
hearing) or a Board videoconference 
hearing with respect to the waiver claim.  
Then the RO should arrange for either a 
Travel Board hearing or a Board 
videoconference hearing, to take place at 
the St. Petersburg, Florida RO.  After the 
hearing is conducted, 



the case should be returned to the Board, 
in accordance with appellate procedures.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


